Exhibit 10.1

DXL GROUP

2013-2016 Destination XL Group, Inc.

Long-Term Incentive Plan

1. Establishment and Purpose. Destination XL Group, Inc., f/k/a Casual Male
Retail Group, Inc. (the “Company”) established a long-term incentive plan named
the 2008 Casual Male Retail Group, Inc. Long-Term Incentive Plan, for the
purpose of supporting the Company’s ongoing efforts to attract, retain and
develop exceptional talent and enable the Company to provide incentives directly
linked to the Company’s short and long-term objectives and increases in
shareholder value. Effective May 3, 2010, the 2008 Casual Male Retail Group,
Inc. Long-Term Incentive Plan was amended and restated in its entirety. The
Casual Male Retail Group, Inc. Long-Term Incentive Plan is hereby terminated
(excluding payouts of awards which were already granted, but not yet vested) and
is superseded by this 2013-2016 Destination XL Group, Inc. Long-Term Incentive
Plan (the “Plan”), which is designed for the specific purpose of retaining and
rewarding the efforts required to transition the Company to the Destination XL
concept over the next 3-4 years.

2. Definitions. When used herein, the following capitalized terms shall have the
meanings assigned to them, unless the context clearly indicates otherwise.
Capitalized terms used herein and not defined shall have the meanings assigned
to them in the Incentive Compensation Plan.

(a) Affiliate means any entity that controls, is controlled by, or is under
common control with, the Company.

(b) Applicable Performance Target means the following:

(i) For the period from the Effective Date through FYE 2015, the Applicable
Performance Target shall be achieved if, during any consecutive 12-month period
that begins on the first day of a Fiscal Quarter on or after the Effective Date
and that ends on the last day of any Fiscal Quarter that ends on or before FYE
2015, (1) the Company has Sales of at least $550,000,000, and (2) the Company’s
Operating Margin is not less than 8.0%; and

(ii) For the fiscal year of the Company ending on FYE 2016, the Applicable
Performance Target shall be achieved if (1) the Company has Sales of at least
$600,000,000, and (2) the Company’s Operating Margin is not less than 8.0%.

(c) Award means an award under the Plan that is payable in the form of Cash,
Options and Restricted Stock pursuant to the terms and conditions set forth in
this Plan.

(d) Black-Scholes Value means the value of an Option as of the date of the
valuation calculated utilizing the same formula and assumptions as the Company
utilized for the purpose of valuing outstanding options in its most recently
(meaning at the time of the valuation) prepared audited annual financial
statement.

(e) Board means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(f) Cash means U.S. dollars.

(g) Committee means the Compensation Committee of the Board.

(h) Effective Date means the date on which the Plan has been finally approved by
the Committee, or such later date as shall be designated by the Committee.

(i) Effective Date of Participation means the date on which a Participant became
a Participant in the Plan.

(j) Fiscal Quarter means each fiscal quarter that ends within a fiscal year of
the Company.

(k) FYE means the last day of each fiscal year of the Company that ends during
the Plan Period. FYE 2013 shall mean February 1, 2014, FYE 2014 shall mean
January 31, 2015, FYE 2015 shall mean January 30, 2016, and FYE 2016 shall mean
January 28, 2017.

(l) Gain means (i) to the extent that the Award was satisfied with a grant of
Options, the amount by which the Fair Market Value per share of the Shares
underlying such Option as of the date on which the Participant exercised the
Option exceeded the exercise price of the Option;(ii) to the extent that the
Award was satisfied by the grant of Restricted Stock that became vested, the
Fair Market Value of those vested Shares on the earlier of the date on which the
Participant incurred a Termination of Employment or the date on which the
Participant sold those Shares; and (iii) to the extent that the Award was
satisfied in Cash, the amount of Cash paid to satisfy the Award.

(m) Good Reason means the same definition of Good Reason, or any substantially
similar term, in the Participant’s employment agreement with the Company, if
any, that is in effect at the time the determination is being made. If the
Participant does not have an employment agreement with the Company at that time,
or there is no definition of Good Reason, or any substantially similar term, in
the Participant’s employment agreement at that time, or the Committee
determines, in its sole and absolute discretion, that the right to any payment
or benefit under this Plan pursuant to a Termination of Employment by a
Participant for Good Reason would not be treated as a right to a payment or
benefit pursuant to an involuntary separation from service for purposes of
Section 409A (as defined in Section 15(a) of this Plan) if the definition of
Good Reason, or any substantially similar term, in the Participant’s employment
agreement at that time is applied to the Participant’s Termination of
Employment, then Good Reason means the occurrence of any of the following in the
absence of Justifiable Cause by the Company: (i) a material diminution in the
Participant’s base salary, unless such material diminution in the Participant’s
base salary is made pursuant to a reduction in base salary that affects all
similarly situated employees in a similar manner and is made at least six months
prior to a Change in Control, in which case such material diminution in the
Participant’s base salary shall not constitute Good Reason; (ii) a material
change in the geographic location at which the Participant must perform his or
her job functions to which the Participant does not agree; or (iii) solely in
the case of a Section 16 Officer, a material diminution in the Participant’s
authority, duties, or responsibilities. For purposes of this Plan, Good Reason
shall not be deemed to exist unless the Termination of Employment by a
Participant for Good Reason occurs within 180 days following the initial
existence of one of the conditions specified in clauses (i) through (iii) above,
the Participant provides the Company with written notice of the existence of
such condition within 90 days after the initial existence of the condition, and
the Company fails to remedy the condition within 30 days after its receipt of
such notice.



--------------------------------------------------------------------------------

(n) Grant Date means the date on which an Award is granted to a Participant
under the Plan, or such later date as shall be determined by the Committee.

(o) Incentive Compensation Plan means the Company’s 2006 Incentive Compensation
Plan, as amended and restated effective August 5, 2010, as the same may
hereinafter be amended from time to time.

(p) Justifiable Cause means the same definition as used in the Participant’s
employment agreement, if any, that is in effect at the time the determination is
being made. If the Participant does not have an employment agreement at that
time, or there is no definition of Justifiable Cause, or any substantially
similar term, in the Participant’s employment agreement at that time, then
Justifiable Cause means any material failure by the Participant in performing
his or her necessary job functions; any breach of any material written policies,
rules or regulations which have been adopted by the Company; the Participant’s
performance of any act or failure to act, as to which if the Participant were
prosecuted and convicted, a crime or offense involving money or property of the
Company or its Subsidiaries or Affiliates, or a crime or offense constituting a
felony in the jurisdiction involved, would have occurred; the Participant’s
embezzlement of funds or assets of the Company or any of its Subsidiaries or
Affiliates; the Participant’s conviction of, plea of guilty to, or plea of nolo
contendere to any felony; the Participant’s unauthorized disclosure to any
person, firm or corporation of any confidential information of the Company or
any of its Subsidiaries or Affiliates; the Participant’s usurpation of a
corporate opportunity of the Company or any of its Subsidiaries or Affiliates;
or the Participant’s engaging in any business other than the business of the
Company or its Subsidiaries or Affiliates which materially interferes with the
performance of his or her duties.

(q) Operating Margin for any period means the Company’s operating income, as
reported on the Company’s consolidated financial statements for that period,
divided by Sales for that period.

(r) Performance-Vesting Benefit Amount has the meaning given to that term in
Section 6(b) hereof.

(s) Plan means this 2013-2016 Destination XL Group, Inc. Long-Term Incentive
Plan, as it may be amended from time to time.

(t) Plan Period means the period from the Effective Date until FYE 2016.

(u) Projected Benefit Amount has the meaning given to that term in Section 4
hereof.

(v) Pro-Rata Vesting Percentage means the percentage that (1) the number of days
from the Participant’s Effective Date of Participation until the date of the
Participant’s Termination of Employment bears to (2) the number of days from the
Participant’s Effective Date of Participation until FYE 2016. If the Participant
receives more than one Award pursuant to Section 5(b) hereof, then the Pro-Rata
Percentage shall be determined separately with respect to each separate Award
based upon the particular Grant Date (which is to be treated as the
Participant’s Effective Date of Participation with respect to that Award) and
Performance-Based Vesting Amount for each such Award.



--------------------------------------------------------------------------------

(w) Retirement means the Termination of Employment of the Participant, other
than by reason of the Participant’s death or Disability and other than by the
Company for Justifiable Cause or by the Participant for Good Reason, after the
Participant has attained age 65 and completed at least 5 years of employment
with the Company and its Subsidiaries and Affiliates.

(x) Sales for any period mean the sales of the Company consistent with the
calculation as reported on the Company’s consolidated financial statements for
that period.

(y) Section 16 Officer means an officer of the Company who is subject to the
requirements of Section 16 of the Securities and Exchange Act of 1934.

(z) Subsidiary means any corporation or other entity in which the Company has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.

(aa) Target Cash Value means an amount determined by: multiplying (i) the
Participant’s annual base salary in effect on the Participant’s Effective Date
of Participation by (ii) the long-term incentive program percentage designated
in the Participant’s executed employment agreement with the Company (or the
percentage as otherwise designated in the Company’s records).

(bb) Termination of Employment means the termination of the Participant’s
employment with the Company and its Subsidiaries and Affiliates for any reason.

(cc) Time-Vesting Benefit Amount has the meaning given to that term in
Section 6(a) hereof.

3. Eligibility. The Committee shall designate those employees of the Company and
its Subsidiaries and Affiliates who shall be eligible to become Participants in
the Plan and the date during the Plan Period on which they shall become
Participants. The initial Participants shall become Participants on the
Effective Date. Except as otherwise provided in Section 6(d) hereof, unless
otherwise determined by the Committee, no portion of any Award shall become
vested pursuant to Section 6 hereof, unless and until a Participant has
completed at least 1 year of employment with the Company and its Subsidiaries
and Affiliates.



--------------------------------------------------------------------------------

4. Amount of Benefit. The benefit payable to a Participant pursuant to an Award
under this Plan shall be equal to the vested portion, if any, of an amount equal
to the product of (i) the Participant’s Target Cash Value multiplied by (ii) 4
(or, in the case of an individual that becomes a Participant after the Effective
Date, an amount equal to 4 multiplied by a fraction, the numerator of which
shall be the number of calendar days from the Participant’s Effective Date of
Participation to the end of the Plan Period and the denominator of which shall
be the total number of days in Plan Period) (the “Projected Benefit Amount”).

5. Form of Payment.

(a) Grant of Awards. Upon a Participant’s Effective Date of Participation, the
Committee shall grant to the Participant the following:

(i) A number of Shares of Restricted Stock having a Fair Market Value on the
Grant Date equal to 50% of the Participant’s Projected Benefit Amount;

(ii) Options having a Black-Scholes Value on the Grant Date equal to 25% of the
Participant’s Projected Benefit Amount, each with an exercise price equal to the
Fair Market Value of a Share on the Grant Date; and

(iii) A right to receive Cash equal to 25% of the Projected Benefit Amount if
and when the Award vests.

(b) Additional Grants for Promotions. If a Participant is promoted during the
Plan Period and entitled to a higher long-term incentive program percentage as a
result of such promotion, then the Committee shall grant the Participant an
additional Award determined as if the Participant had become a Participant on
the Grant Date of the additional Award, with the amount of the additional Award
being equal to the excess, if any, of (i) Participant’s Projected Benefit Amount
determined as if the Participant had become a Participant on the Grant Date of
the additional Award, over (ii) the Participant’s original Projected Benefit
Amount multiplied by a fraction, the numerator of which shall be equal to the
total number of calendar days from the Grant Date of the additional Award to the
last day of the Plan Period and the denominator of which shall be the total
number of days from the Participant’s Effective Date of Participation to the
last day of the Plan Period. In the event that a Participant is promoted and
entitled to a higher long-term incentive program percentage as a result of such
promotion more than once during the Plan Period, each additional Award shall be
determined by the Committee, in its sole and absolute discretion, under the
principles set forth above in this Section 5(b).

(c) Forms of Award Agreements. The Restricted Stock and Options granted pursuant
to Section 5(a) or Section 5(b) hereof shall be made pursuant to the forms of
Restricted Stock Agreement and Stock Option Agreement, respectively, attached as
Exhibits A and B hereto (with such modifications as the Committee may deem to be
appropriate); and

(d) Payment of Cash. The portion of any Projected Benefit Amount that vests and
is payable in Cash shall be payable as soon as practicable after the date on
which that portion of the benefit vests and, in the case of the Cash
attributable to the Performance-Based Vesting Award, the Committee certifies in
writing that the Applicable Performance Target has been met (but in either case,
in no event more than 2 1/2 months after the end of the calendar year in which
the portion of the Projected Benefit Amount vests).



--------------------------------------------------------------------------------

(e) If Insufficient Shares Available. Notwithstanding the foregoing, if and to
the extent that, at the time an Award is granted, the Company does not have a
sufficient number of Shares remaining available for Awards under the Incentive
Compensation Plan to issue such Award in the form of Restricted Stock and/or
Options, or the Shares are available for Awards under the Incentive Compensation
Plan subject to shareholder approval, and such approval is not obtained and the
grant of Restricted Stock and/or Options therefore are cancelled, then such
Award shall be settled in Cash to the extent of such insufficiency.

6. Vesting of Benefit.

(a) Vesting of Time-Vesting Benefit Amount:

(i) 50% of the Projected Benefit Amount (and thus 50% of the Restricted Stock,
Options and rights to receive Cash potentially payable with respect to an Award)
shall vest according to the following vesting schedule (and is sometimes
referred to as the “Time-Vesting Benefit Amount”), provided that the Participant
does not have a Termination of Employment on or before the applicable vesting
date:

 

Vesting Date

   Percentage of Time-Vesting
Benefit Amount that Vests  

FYE 2014

     20 % 

FYE 2015

     40 % 

FYE 2016

     40 % 

(ii) Notwithstanding the foregoing, if a Participant has a Termination of
Employment after FYE 2013, then notwithstanding anything to the contrary in the
Participant’s employment agreement, if any:

(A) If such Termination of Employment is by reason of the Participant’s death or
Disability, then:

(1) If such Termination of Employment is after FYE 2013 and on or before FYE
2014, the Participant shall become vested upon such Termination of Employment in
the Pro-Rata Vesting Percentage of the Time-Vesting Benefit Amount, and

(2) If such Termination of Employment occurs after FYE 2014, then the
Participant shall become fully vested in the Time-Vesting Benefit Amount upon
such Termination of Employment;

(B) If such Termination of Employment is by reason of the Participant’s
Retirement after FYE 2013, then the Participant shall become vested in the
Pro-Rata Vesting Percentage of the portion of the Time-Vesting Benefit Amount
that would have vested in the year of such Termination of Employment if the
Participant had continued to be employed by the Company and its Subsidiaries
until the last day of that year (in addition to any portion of the Time-Vesting
Benefit Amount that previously vested); and

(C) If such Termination of Employment is by reason of a termination by the
Company without Justifiable Cause (and other than by reason of the Participant’s
Disability) or is by the Participant for Good Reason, then:

(1) if such Termination of Employment occurs after FYE 2013 and on or before FYE
2014, then the Participant shall become vested in the Pro-Rata Vesting
Percentage of the Time-Vesting Benefit Amount upon such Termination of
Employment; and



--------------------------------------------------------------------------------

(2) if such Termination of Employment occurs after FYE 2014, then the
Participant shall become fully vested in the Time-Vesting Benefit Amount upon
such Termination of Employment.

(iii) In the event that, prior to a Participant’s Termination of Employment, the
Applicable Performance Target is met during the Plan Period, any portion of the
Time-Vesting Benefit Amount that had not previously vested shall become
immediately vested.

(iv) In the event that a Participant has a Termination of Employment after FYE
2014 and before FYE 2015, and such Termination of Employment was for any reason
other than (A) by the Company without Justifiable Cause, (B) by the Participant
for Good Reason, or (C) by reason of the Participant’s death, Disability or
Retirement, then in addition to any other remedy that may be available to the
Company in law or in equity, and/or pursuant to the provisions of the
Participant’s employment agreement, if any, the Participant also shall be
required to pay to the Company, immediately upon written demand by the Committee
or the Board, any Gains resulting from the grant, vesting, exercise or payment
of any Award.

(b) Vesting of Performance-Based Vesting Amount.

(i) 50% of the Projected Benefit Amount (and thus 50% of the Restricted Stock,
Options and rights to receive Cash potentially payable with respect to an Award)
shall vest in the event that, prior to the Participant’s Termination of
Employment, the Applicable Performance Target is met during the Plan Period
(such amount is sometimes referred to herein as the “Performance-Vesting Benefit
Amount”).

(ii) If the Applicable Performance Target is not met on or before FYE 2015, but
(x) the Company has Sales for the fiscal year of the Company ending on FYE 2016
that are $510,000,000, (y) the Company’s Operating Margin for the fiscal year of
the Company ending on FYE 2016 is not less than 8.0%, and (z) the Participant
has not had a Termination of Employment prior to FYE 2016, then 50% of the
Performance-Vesting Benefit Amount shall vest on FYE 2016.

(iii) If the Applicable Performance Target is not met on or before FYE 2015, but
(x) the Company has Sales for the fiscal year of the Company ending on FYE 2016
that are greater than $510,000,000, (y) the Company’s Operating Margin for the
fiscal year of the Company ending on FYE 2016 is not less than 8.0%, and (z) the
Participant has not had a Termination of Employment prior to FYE 2016, then the
percentage of the Performance-Vesting Benefit Amount that vests on FYE 2016
shall be the percentage that is between 50% and 100% determined by straight-line
interpolation based upon the relationship of the Company’s Sales for the fiscal
year of the Company ending on FYE 2016 to the $510,000,000 minimum and
$600,000,000 maximum Sales targets. For example, if the Sales for FYE 2016 were
$580,000,000, the percentage would be 88.85% (50% + 38.85% [(x) $70,000,000
($580,000,000 - $510,000,000) divided by (y) $90,000,000 ($600,000,000 -
$510,000,000), multiplied by (z) 50%].



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, if a Participant has a Termination of
Employment after FYE 2013, then notwithstanding anything to the contrary in the
Participant’s employment agreement, if any:

(A) If such Termination of Employment is by reason of the Participant’s death or
Disability, then,

(1) If such Termination of Employment is after FYE 2013 and on or before FYE
2014, then the Participant shall become vested in the Pro-Rata Vesting
Percentage of the Performance-Based Vesting Amount as though the Applicable
Performance Target is met; and

(2) If such Termination of Employment is after FYE 2014, and on or before FYE
2016, then the Participant shall become fully vested (x) in the
Performance-Based Vesting Amount if and when the Applicable Performance Target
is met, or (y) if neither Applicable Performance Target is met, on FYE 2016, in
the portion, if any, of the Performance-Based Vesting Amount that is earned and
otherwise would have vested pursuant to Sections 6(b)(ii) or (iii) hereof if
such Termination of Employment had not occurred.

(B) If such Termination of Employment is after FYE 2013 and on or before FYE
2016 and is by reason of the Participant’s Retirement, then the Participant
shall become vested in the Pro-Rata Vesting Percentage of (x) the
Performance-Based Vesting Amount if and when the Applicable Performance Target
is met, or (y) if neither Applicable Performance Target is met, on FYE 2016, the
portion, if any, of the Performance-Based Vesting Amount that is earned and
otherwise would have vested pursuant to Sections 6(b)(ii) or (iii) hereof if
such Termination of Employment had not occurred; and

(C) If such Termination of Employment is by reason of a termination by the
Company without Justifiable Cause (and other than by reason of the Participant’s
Disability) or by the Participant for Good Reason, then:

(1) If such Termination of Employment is after FYE 2013 and on or before FYE
2014, then the Participant shall become vested in the Pro-Rata Vesting
Percentage of the Performance-Based Vesting Amount as though the Applicable
Performance Target is met; and

(2) If such Termination of Employment occurs after FYE 2014 and on or before FYE
2016, then the Participant shall become fully vested (x) in the
Performance-Based Vesting Amount if and when the Applicable Performance Target
is met, or (y) if neither Applicable Performance Target is met, on FYE 2016, in
the portion, if any, of the Performance-Based Vesting Amount that is earned and
otherwise would have vested pursuant to Sections 6(b)(ii) or (iii) hereof if
such Termination of Employment had not occurred.

(c) Forfeitures. Except as otherwise provided in Section 6(b)(iv) hereof, any
portion of any Projected Benefit Amount that was not vested on the date on which
the Participant incurs a Termination of Employment and that does not vest on
account of the Participant’s Termination of Employment shall automatically and
without any further action by the Committee immediately be forfeited and become
null and void. In the event that the Participant’s Termination of Employment is
by the Company for Justifiable Cause, then any



--------------------------------------------------------------------------------

portion of the Participant’s Award that has not previously vested and been
exercised (in the case of any Options), or paid (in the case of any amount
payable in cash) shall automatically and without further action by the Committee
immediately be forfeited and become null and void.

(d) Change in Control. In the event of a Change in Control and within 6 months
before or 18 months after the Change in Control, the Participant is terminated
by the Company without Justifiable Cause or by the Participant for Good Reason,
or there is a Termination of Employment because of the Participant’s death or
Disability, the portion of the Participant’s Award that has not previously been
vested or paid to the Participant shall immediately vest (in the case of
Restricted Stock and Options) and the Cash payable as a result of such vesting
shall be paid to the Participant, as soon as practicable (but in no event more
than 5 business days) after the later of the Change in Control or the
Participant’s Termination of Employment. Each Share of Restricted Stock that
vests pursuant to this Section 6(d) shall be immediately redeemed by the Company
(or its successor) for cash payable by the Company (or its successor) in an
amount (the “Redemption Price Per Share”) equal to, as applicable, (x) if the
Shares have not been cancelled, exchanged or converted into other securities or
property as a result of the Change in Control and are publicly-traded, the Fair
Market Value of a Share on the date of the Participant’s Termination of
Employment, or (y) if the Shares have been cancelled, exchanged or converted
into other securities or property as a result of the Change in Control, the
greater of (i) the fair market value per Share of the consideration received
pursuant to the Change in Control by the holders of Shares on the date of the
Change in Control and (ii) if the consideration received by the holders of
Shares pursuant to the Change in Control consisted, in whole or in part, of
other securities which are publicly traded, the sum of (A) the fair market value
of the number of such securities received for each Share pursuant to the Change
in Control on the date of the Participant’s Termination of Employment and
(B) the fair market value of any other consideration received for each Share
pursuant to the Change of Control. Each Option that vests pursuant to this
Section 6(d) shall be immediately cancelled in exchange for cash payable by the
Company for each Share subject to the cancelled Option equal to the amount, if
any, by which the Redemption Price Per Share exceeds the exercise price per
Share of the Option.

7. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, subject to and consistent
with the provisions of the Plan, to select persons to become Participants, grant
Awards, determine the amount of any Participant’s Award and all other matters
relating to Awards, prescribe rules and regulations for the administration of
the Plan, construe and interpret the Plan and correct defects, supply omissions
or reconcile inconsistencies therein, and to make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. In exercising any discretion granted to the
Committee under the Plan or pursuant to any Award, the Committee shall not be
required to follow past practices, act in a manner consistent with past
practices, or treat any Participant in a manner consistent with the treatment of
any other Participants. Decisions of the Committee shall be final, conclusive
and binding on all persons or entities, including the Company, any Subsidiary,
any Affiliate or any Participant or Beneficiary.

(b) Manner of Exercise of Committee Authority. The Committee may delegate to
members of the Board, or officers or managers of the Company or any Subsidiary,
or committees thereof, the authority, subject to such terms and limitations as
the Committee shall



--------------------------------------------------------------------------------

determine, to perform such functions, including administrative functions as the
Committee may determine to the extent that such delegation will not result in
the loss of an exemption under Rule 16b-3(d)(1) for Awards granted to
Participants subject to Section 16 of the Securities and Exchange Act of 1934,
as amended, in respect of the Company and will not cause Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) to fail to
so qualify. The Committee may appoint agents to assist it in administering the
Plan.

(c) Limitation of Liability. The Committee, and each member thereof, shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee, the Company’s independent
auditors, consultants or any other agents assisting in the administration of the
Plan. Members of the Committee, and any other member of the Board and any
officer or employee acting at the direction or on behalf of the Committee, shall
not be personally liable for any action or determination taken or made in good
faith with respect to the Plan, and shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action
or determination.

(d) No Claim for Benefits Required. Benefits due and owing to a Participant
under the Plan shall be paid when due without any requirement that a claim for
benefits be filed. However, any Participant who has not received the benefits to
which Participant believes himself or herself entitled may file a written claim
with the Committee, which shall act on the claim within thirty days. If a
Participant’s employment agreement conflicts with any provision of this Plan,
the language of the Plan shall govern.

(e) Payments to Beneficiary. Any vested benefits payable to any Participant that
have not been paid as of the date of the Participant’s death, shall be paid to
the Participant’s Beneficiary.

8. Awards Subject to Plans. The Awards under this Plan, and the grants of
Restricted Stock and Options pursuant to this Plan, are being granted pursuant
to and in accordance with the terms and conditions of this Plan and the
Incentive Compensation Plan, and the Award Agreements.

9. No Acceleration of Benefits. In no event shall the acceleration of the time
or schedule of any payment under the Plan be permitted, except to the extent
that such acceleration would not violate Section 409A of the Code and the
Treasury Regulations and other applicable guidance issued thereunder.

10. Amendment and Termination. This Plan may be amended or terminated in any
respect at any time by the Committee; provided, however, that no amendment or
termination of the Plan shall be effective to reduce any benefits payable to a
Participant that may accrue or vest under the terms of this Plan without the
Participant’s prior written consent. If and to the extent permitted without
violating the requirements of Section 409A of the Code, the Committee may
require that the Awards of all Participants be distributed as soon as
practicable after such termination. If and to the extent that the Committee does
not accelerate the timing of distributions on account of the termination of the
Plan pursuant to the preceding sentence, payment of any remaining benefits under
the Plan shall be made at the same times and in the same manner as such
distributions would have been made under the terms of the Plan, as in effect at
the time the Plan is terminated.



--------------------------------------------------------------------------------

11. Unfunded Obligation. The obligations of the Company to pay any benefits
under the Plan shall be unfunded and unsecured, and any payments under the Plan
shall be made from the general assets of the Company. Participants’ rights under
the Plan are not assignable or transferable except to the extent that such
assignment or transfer is permitted under the terms of the Incentive
Compensation Plan.

12. Withholding. The Participants and personal representatives shall bear any
and all federal, state, local or other taxes imposed on benefits under the Plan.
The Company may deduct from any distributions under the Plan the amount of any
taxes required to be withheld from such distribution by any federal, state,
local or foreign government, and may deduct from any compensation or other
amounts payable to the Participant the amount of any taxes required to be
withheld with respect to any other amounts under the Plan by any federal, state,
local or foreign government.

13. Applicable Law. This Plan shall be construed and enforced in accordance with
the laws of the State of Delaware, except to the extent superseded by federal
law.

14. No Right to Continued Employment. No Award shall confer upon any Participant
any right to continued service with the Company or any of its Affiliates.

15. Code Section 409A.

(a) Interpretation of Plan. It is intended that the Awards granted pursuant to
this Plan be exempt from Section 409A of the Code (“Section 409A”) because it is
believed (i) the Awards payable in cash should qualify for the short-term
deferral exception contained in Treasury Regulation §1.409A-1(a)(4), (ii) any
Options granted pursuant to the Plan will have an exercise price that may never
be less than the Fair Market Value of a Share on the Grant Date and the other
requirements for the exemption of such options under Treasury Regulation
§1.409A-1(a)(5)(i)(A) should be met; and (iii) any Shares of Restricted Stock
granted under the Plan should be exempt as an award of restricted property
pursuant to Treasury Regulation §1.409A-1(a)(6). The provisions of the Plan
shall be interpreted in a manner consistent with that intent.

(b) Section 409A Amendments. The Committee, in its sole discretion, and without
the consent of any Participant or Beneficiary, may amend the provisions of this
Plan to the extent that the Committee determines that such amendment is
necessary or appropriate in order for the Awards made pursuant to the Plan to be
exempt from the requirements of Section 409A, or if and to the extent that the
Committee determines that Awards are not so exempt, to amend the Plan (and any
agreements relating to any Awards) in such manner as the Committee shall deem
necessary or appropriate to comply with the requirements of Section 409A.

(c) No Right to Section 409A Indemnification. Notwithstanding the foregoing, the
Company does not make any representation to any Participant or Beneficiary that
the Awards made pursuant to this Plan are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless any Participant or Beneficiary for any
tax, additional tax, interest or penalties that the Participant or Beneficiary
may incur in the event that any provision of the Plan or any Award agreement, or
any amendment or any modification thereof, or any other action taken with
respect thereto, is deemed to violate any of the requirements of Section 409A.



--------------------------------------------------------------------------------

(d) Six Month Delay for Specified Employees. If a Participant is a “specified
employee,” as that term is defined for purposes of Section 409A, then no payment
or benefit that is payable on account of the Participant’s “separation from
service,” as that term is defined for purposes of Section 409A, shall be made
before the date that is six months after the Participant’s “separation from
service” (or, if earlier, the date of the Participant’s death) if and to the
extent that such payment or benefit constitutes nonqualified deferred
compensation (or may be nonqualified deferred compensation) under Section 409A
and such deferral is required to comply with the requirements of Section 409A.
Any payment or benefit delayed by reason of the prior sentence shall be paid out
or provided in a single lump sum at the end of such required delay period in
order to catch up to the original payment schedule.

16. No Assignment. Neither any Participant nor any Beneficiary nor any other
person shall have any right to assign the rights to receive any payments or
benefits hereunder, in whole or in part, which payments and benefits are
non-assignable and non-transferable, whether voluntarily, or involuntarily.